                                                                                Case 4:08-cv-04373-JSW Document 448 Filed 01/22/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9                            IN THE UNITED STATES DISTRICT COURT
                                                                         10
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12   CAROLYN JEWEL, ET AL.,
                                                                         13                  Plaintiffs,                                No. C 08-04373 JSW
                                                                         14     v.
                                                                         15   NATIONAL SECURITY AGENCY, ET AL.,
                                                                                                                                        ORDER RE ADMINISTRATIVE
                                                                         16                  Defendants.                                MOTION FOR A STAY IN LIGHT
                                                                                                                                        OF LAPSE OF APPROPRIATIONS
                                                                         17
                                                                                                                               /
                                                                         18
                                                                         19          Now before the Court is the administrative motion filed by Government Defendants for
                                                                         20   a stay in the proceedings in light of the lapse of appropriations.
                                                                         21          The Antideficiency Act provides that “[a]n officer or employee of the United States
                                                                         22   Government . . . may not accept voluntary services for either government or employ personal
                                                                         23   services exceeding that authorized by law except for emergencies involving the safety of human
                                                                         24   life or the protection of property.” 31 U.S.C. § 1342.
                                                                         25          The Department of Justice has issued a contingency plan setting forth the Department’s
                                                                         26   planned operations during a lapse in appropriations which “assumes that the Judicial branch
                                                                         27   will continue to operate through the furlough.” U.S. Dep’t of Justice, FY 2019 Contingency
                                                                         28   Plan (Jan. 10, 2019) at 3. The Plan also provides that “[c]ivil litigation will be curtailed or
                                                                                Case 4:08-cv-04373-JSW Document 448 Filed 01/22/19 Page 2 of 2



                                                                          1   postponed to the extent that this can be done without compromising to a significant degree the
                                                                          2   safety of human life or the protection of property.” Id. For civil litigation, the Department has
                                                                          3   been instructed to request that active cases be postponed until funding is available. If, however,
                                                                          4   “a court denies such a request and orders a case to continue, the Government will comply with
                                                                          5   the court’s order, which would constitute express legal authorization for the activity to
                                                                          6   continue.” Id.
                                                                          7          The courts have been “urged to be sympathetic to requests for continuances or other
                                                                          8   motions necessitated by phase-down activities in the executive branch.” Guide to Judicial
                                                                          9   Policy, Vol. 13, Ch. 2, § 220.30.15.
                                                                         10          Having found no indication that the safety of human life or the protection of property
                                                                         11   militates against being sympathetic to the Department’s request, but considering the multitude
United States District Court
                               For the Northern District of California




                                                                         12   of delays in this matter and the Ninth Circuit’s admonition to comprehensively and
                                                                         13   expeditiously address the threshold legal issues in this matter, the Court GRANTS a temporary
                                                                         14   short stay of the hearing. The hearing shall be continued to March 29, 2019 at 9:00 a.m. The
                                                                         15   Court will not entertain any further request for a stay based upon the grounds of lapse of
                                                                         16   appropriations.
                                                                         17
                                                                         18          IT IS SO ORDERED.
                                                                         19   Dated: January 22, 2019
                                                                                                                                       JEFFREY S. WHITE
                                                                         20                                                            UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
